Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
While a new grounds of rejection is relied upon, a response is considered necessary as Demerchant will continue to be relied upon to meet certain claimed limitations.  While the amendments overcome the previously cited portions of Demerchant the additionally cited portions of Demerchant disclose as analyzed below that it was known to select a family mode based on a detection of a group of viewers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-8, 10-12, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates, III et al. (US 2014/0040930) in view of Novack et al. (US .

Regarding claim 1, 11 and 20, Gates discloses a method for providing a target media file, comprising:
receiving a media request (See [0019] user providing a selection signal.  See [0045] for example, for a content selection signal from a manual input device.);
obtaining, in response to the media request, a characteristic of a user detected with a playback device (See [0083] detecting characteristics of at least one viewer);
selecting, by circuitry of an apparatus, the target media file from a plurality of media files identified utilizing the detected characteristics of the user (Selecting content with a manual device such as a manual input device and modifying the selection based on sensed characteristics of the viewer or viewers, See [0045].  Receiving a core portion of content and retrieving one or more revised content portions from a data store. See [0022] and [0038] retrieving a revised content portion from a plurality of revised content portions related to the core portion reads on selecting target media files from a plurality of media files identified using the detected characteristics of the user); and
providing the selected target media file to the playback device (See [0038] [0045-0046] providing a dynamically customized audio-visual content to the viewer based on the user selection and user sensed characteristics).
Gates does not explicitly disclose obtaining, in response to the media request, a biometric feature detected by a biometric sensing device associated with a playback device.

Novack discloses that it was known to obtain, in response to a media request a biometric feature detected by a biometric sensing device associated with a playback device (See Fig 3 and [0029-0032] at the time of or after making a media content request take a biometric sample from user).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gates with the known methods of Novack predictably resulting in obtaining, in response to the media request, a biometric feature detected by a biometric sensing device associated with a playback device and selecting, by circuitry of an apparatus, the target media file from a plurality of media files identified utilizing the detected biometric feature by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of easily and more securely verifying the identity of a user as suggested by Novack.
Gates and Novack do not explicitly disclose determining whether the obtained biometric feature corresponds to a profile and identifying a target media file based on preference information associated with the profile when the obtained biometric feature is determined to correspond to the profile.
Beadle discloses that it was known to determine whether the obtained biometric feature corresponds to a profile and identifying a target media file based on preference information associated with the profile when the obtained biometric feature is determined to 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gates further with the known methods of Beadle predictably resulting in determining whether the obtained biometric feature corresponds to a profile and identifying a target media file based on preference information associated with the profile when the obtained biometric feature is determined to correspond to the profile by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of helping users select content among a large amount of available content as suggested by Beadle.
Gates Novack and Beadle do not explicitly disclose the selection of the target media file from the plurality of media files for a plurality of users is biased towards one of the plurality of users that performs a user operation on the playback device when the providing mode is determined to be in a family mode based on presence of the plurality of users.
Demerchant discloses that it was known to select target media files from a plurality of media files for a plurality of users based on selection by a user performing an operation on the playback device to select a providing mode to be a family mode (See Fig 3A and [0026] [0030] [0073] a user initiation of a TV reads on a user operation.  Under the broadest reasonable 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gates further with the known methods of Demerchant predictably resulting in selecting target media files from a plurality of media files for a plurality of users based a user performing an operation on the playback device when a providing mode is determined to be in a family mode based on presence of a plurality of users by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of selecting appropriate content for a given audience automatically as suggested by Demerchant.
Gates in view of Demerchant does not disclose the target media file from the plurality of media files for a plurality of users is biased towards one of the plurality of users that performs a user operation on the playback device.
Kelly discloses that it was known to bias a selection criteria in a group to one member of a group to have more weight in content recommendation than other members of a 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gates in view of Demerchant where a user can create a user-defined mode for a group viewing content selections further with the known methods of Kelly by modifying the user-defined mode to be weighted to a user performing an operation such as creating a user-defined mode or an operation such as a user selecting a family mode to be weighted towards a parent predictably resulting in the selection of the target media file from the plurality of media files for a plurality of users is biased towards one of the plurality of users that performs a user operation on the playback device when the providing mode is in a family mode by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing a person more weight in a media recommendation server as suggested by Kelly.

	
	
Regarding claims 2 and 12, Gates Novack Beadle Demerchant and Kelly further disclose the method according to claim 1, wherein the selecting the target media file comprises:
Identifying a media file set according to a utilization history of the plurality of media files indicated by the preference information, the utilization history comprising at least one of a file type and a playback duration of the target media file; and selecting the target media file from the media file set (See Beadle Fig 6 and [0097-0099]previously obtained program preference of 

Regarding claim 5 and 15, Gates Novack Beadle Demerchant and Kelly further disclose    The method according to claim 2, wherein the biometric feature indicates the target media file is to be played back to a plurality of users (See Gates [0100] sensing child, spouse, friend, visitor), and
the selecting includes selecting the target media file from a subset of the media file set with configuration tags indicating that playback is permitted for the plurality of users (See [0045] and [0055].  Determining a child is in the viewing group and selecting revised content permitted for the group of users including children based on rating of content).

Regarding claim 6 and 16, Gates Novack Beadle Demerchant and Kelly further discloses the method according to claim 5, wherein the selecting comprises: receiving a fingerprint of one of the plurality of users (See Novak [0030]); and utilizing the received fingerprint to select the target media file from the media file set (See Gates [0083-0084] user profile based on sensed viewer used for selecting content).

Regarding claim 7 and 17, Gates Novack Beadle Demerchant and Kelly further disclose the method according to claim 2, wherein the preference information includes a language audio feature; and the selecting includes selecting the target media file from a subset of the 

Regarding claim 8 and 18, Gates Novack Beadle Demerchant and Kelly further disclose the method according to claim 2, wherein the preference information includes a personal feature; and the selecting includes selecting the target media file from a subset of the media file set with configuration tags indicating the personal feature (See [0047] detecting a user based on facial/body/voice recognition and selecting content based on a corresponding profile.  See also [0083] detecting facial features of the users and modifying content based on the detected features.).

Regarding claim 10, Gates Novack Beadle Demerchant and Kelly further disclose the method according to claim 1, wherein before the selecting the target media file, the method further comprises:
receiving authentication information (See Novack [0005]);
performing authentication on a configuration permission based on the authentication information (See Novack [0007]); and
when the configuration permission is authenticated, configuring a mode of providing the target media file, wherein when the mode is configured as a manual mode, the playback device receives the target media file based on a target media file input; and when the mode is configured as an automatic mode, the playback device receives the target media file identified based on preference information (See Beadle [0097-0099]; See also Novack [0045] determining .

Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates, III et al. (US 2014/0040930) in view of Novack et al. (US 2006/0271791) in view of Beadle et al. (US 2008/0320519) in view of Demerchant et al. (US 2017/0230712) in view of Kelly et al. (US 2006/0059260) and further in view of Tsuzuki et al. (US 2010/0114884).

Regarding claim 3 and 13, Gates Novack Beadle Demerchant and Kelly further disclose the method according to claim 2, wherein the identifying the media file set comprises:
determining whether the biometric feature of a user or object matches a pre-stored biometric feature associated with the profile (See Novack [0030-0033] and Beadle Fig 6); and
when the biometric feature of the user or object matches the pre-stored biometric feature, identifying the media file set (See Beadle Fig 6 and [0091-0098] and Novak [0030-0034]), 
Gates Novack Beadle Demerchant and Kelly do not explicitly disclose the media file set comprises target media files having historical selection frequencies greater than a first predetermined threshold.
Tsuzuki discloses that it was known to select a target media file having historical selection frequencies greater than a first predetermined threshold (See [0062]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gates with the known methods of .


Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates, III et al. (US 2014/0040930) in view of Novack et al. (US 2006/0271791) in view of Beadle et al. (US 2008/0320519) in view of Demerchant et al. (US 2017/0230712) in view of Kelly et al. (US 2006/0059260) and further in view of Sayyadi-Harikandehei (US 9,942,609).

Regarding claim 4, Gates Novack Beadle Demerchant and Kelly discloses the method according to claim 2, wherein the selecting the target media file from the media file set comprises but does not explicitly disclose 
obtaining a time stamp corresponding to the media request; and obtaining the target media file from the media file set based on the time stamp and at least one previous playback time of the target media file.
Sayyadi-Harikandehei discloses that it was known to obtain a time stamp corresponding to the media request; and obtaining the target media file from the media file set based on the time stamp and at least one previous playback time of the target media file (See Col 2 line 30-45 and See Fig 8 and Col 17 line 55- Col 18 line 20).
.

	
Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates, III et al. (US 2014/0040930) in view of Novack et al. (US 2006/0271791) in view of Beadle et al. (US 2008/0320519) in view of Demerchant et al. (US 2017/0230712) in view of Kelly et al. (US 2006/0059260) and further in view of Allport (US 6,256,019).

Regarding claim 9, Gates Novack Beadle Demerchant and Kelly further disclose the method according to claim 2, wherein the selecting the target media file from the media file set according to a predetermined playback permission, the predetermined playback permission indicating which of the plurality of media files is permitted to be provided to the user (See Gates [0045] setting an authorization level for the sensed user, i.e., a user not authorized to watch R-rated movies).

Allport discloses that it was known to identify users and include preferences in viewer profile information for font size (See Col 7 line 50- Col 8 line 10).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gates with the known methods of Allport predictably resulting in selecting the target media file from the media file set comprises at least one of obtaining the target media file from the media file set according to a predetermined playback format identified by the preference information, the predetermined playback format including at least one of a predetermined font of a displayed text on the playback device and a predetermined size of the displayed text on the playback device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing text in an appropriate size according to user preferences as suggested by Allport.

Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claim 21.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425